Citation Nr: 1450570	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-14 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection in a heart condition to include ischemic heart disease, including as due to in-service herbicide exposure and/or as secondary to service-connected post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Hilts, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1966 to March 1968, June 1991 to December 1991, and March 2003 to July 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2011 by the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In the February 2011 rating decision, the RO denied the claim for service connection for global hike hypokinesis/diastolic dysfunction with left ventricular hypertrophy and mild cardiolmegaly (claimed as ischemic heart disease). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim. A review of the Virtual VA claims file reveals a Written Brief Presentation submitted by the Veteran's representative in September 2014.  The remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

For the reasons discussed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ), in Washington, D.C., VA will notify the Veteran if further action is required.  


REMAND

The Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The Veteran contends that he suffers from a heart condition, specifically ischemic heart disease, that he was presumptively exposed to herbicides while serving in Vietnam and that service connection is therefore warranted.  In addition, the Veteran alleges in his appeal to the Board that he suffers from a heart condition secondary to his service-connected post-traumatic stress disorder (PTSD). 

The VA medical records indicate that in February 2010, the Veteran was assessed with coronary artery disease.  In March 2010, coronary "artery disease?" was diagnosed.  In May 2010, the Veteran had a primary diagnosis of left ventricular ejection fraction with increased risk of sudden cardiac death.  The diagnosis required surgery, at which point the Veteran was admitted to surgery with an admitting diagnosis of nonischemic cardiomyopathy with severely reduced ejection fraction.  The Veteran underwent surgery for the implantation of an Implantable Cardioverter Defibrillator.  In June 2010, the Veteran was diagnosed with global hike hypokinesis/diastolic dysfunction and the Veteran was noted to have "no evidence of coronary artery disease."  

A VA examination, to include medical opinion, has not been obtained in order to determine whether the Veteran currently has an ischemic heart disease which would warrant presumptive service connection under 38 C.F.R. § 3.307, 3.309.  In addition, the medical question as to whether any other heart disease found is related to service, including to presumed Agent Orange exposure or to the service-connected PTSD needs to be addressed.  Thus, a remand to obtain an examination, including obtaining medical opinions, is required. See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).  

In addition, given the time that will pass during the processing of this remand, updated VA treatment records concerning the Veteran's heart should be associated with the claims file.  VA treatment records dated through January 2012 have been associated with the claims file.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records documenting treatment and/or evaluation for any heart condition.  Such records dated through January 2012 from the VA Medical Center in Nashville are located in the Veteran's claims file.  Follow the provisions of 38 C.F.R. § 3.159 (2013) as regards to obtaining records from Federal facilities in procuring such records.  All records and/or responses received should be associated with the claims file.

2.  After all records and/or responses from each contacted entity are associated with the claims file, schedule the Veteran for a heart VA examination, to include any necessary testing, for the purpose of determining the etiology of any current heart disorders.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. 

Following a review of all the relevant evidence and considering accepted medical principles, the reviewing examiner is requested to answer the following questions:

a)  Identify all diagnoses related to the Veteran's claimed heart condition.  The examiner should specifically state whether the Veteran has ischemic heart disease, including, but not limited to acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease, including coronary spasm, and coronary bypass surgery; and/or stable, unstable and Prinzmetal's angina.

b)  For each diagnosed disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during the Veteran's periods of service from April 1966 to March 1968, June 1991 to December 1991, and/or  March 2003 to July 2003, or was any such disorder caused by any incident or event that occurred during any of his periods of service, including exposure to herbicides.

c)  Is it at least as likely as not that the Veteran's heart condition was caused OR aggravated (increased in severity) by his service-connected PTSD?  If the service-connected PTSD caused an increase in a diagnosed heart disability, the examiner should identify such diagnosed heart disability and then identify that aspect of disability which is due to aggravation by the service-connected PTSD.  

All opinions expressed should be accompanied by a supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



      CONTINUE ON THE NEXT PAGE

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



